United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0931
Issued: March 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from a January 3, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition causally related to the accepted compensable factors of employment.
FACTUAL HISTORY
On August 7, 2017 appellant, then a 33-year-old special agent in training, filed an
occupational disease claim (Form CA-2) alleging that he sustained anxiety as a result of attending

1

5 U.S.C. § 8101 et seq.

a required training class. He identified August 3, 2017 as the date he first realized his condition
and its relationship to his federal employment.
In an undated statement, appellant indicated that he noticed he was having a difficult time
paying attention during the first week of academy training and became very anxious. He further
indicated: that he had a difficult time sleeping, which continued throughout his time there; that he
felt overwhelmed by the amount of information he was learning; that he had a difficult time
retaining information; and that he became more anxious because he could not stay focused.
Appellant noted that he often spent eight hours in the classroom and felt this amount of time and
the large workload were responsible for his anxiety as he had to review topics he had never seen
before. He indicated that he had little time to decompress, and that the anxiety became
overwhelming. Appellant further noted that the elevator next to his room gave off an audible tone
as it stopped on each floor, which made it difficult for him to get a restful night’s sleep.
In a development letter dated August 24, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of medical and factual
evidence required to establish his claim and enclosed a questionnaire. OWCP afforded appellant
30 days to provide the requested information.
Dr. Christopher McManus, a Board-certified internist, noted on August 29, 2017 that
appellant was seen in his office for situational anxiety on August 4 and 15, 2017 when he reported
physical symptoms associated with a career change and training program. He indicated that once
appellant removed himself from that environment, his symptoms ameliorated. Dr. McManus
concluded that appellant currently felt well, that he was stable without any mental health issues,
and that he was fit for regular duty, outside the special program that caused the stress.
On September 1, 2017 appellant responded to OWCP’s questionnaire. He reiterated the
concerns outlined in his earlier undated statement and added that the eight hours spent in the
classroom involved instructors reading off of PowerPoint slides. Appellant indicated that he had
never been under the care of a psychologist or psychiatrist before, had never been hospitalized for
an emotional condition, and had never taken medication for an emotional condition. He further
maintained that he had never had anxiety to his current degree, and had no other sources of stress
during this same time frame. Appellant noted that, after speaking with a nurse at the academy,
withdrawing from training would be his best course of action.
By decision dated January 3, 2018, OWCP denied appellant’s claim. It accepted
employment factors that he spent time in a classroom at the academy with short breaks and a large
workload, that he spent eight hours with the instructors reading off PowerPoint slides, and that his
room was next to an elevator that gave off an audible tone. OWCP found that the medical evidence
of record failed to establish a causal relationship between accepted compensable employment
factors and appellant’s diagnosed condition.
LEGAL PRECEDENT
To establish a claim for an emotional condition in the performance of duty, an employee
must submit: (1) factual evidence identifying employment factors or incidents alleged to have
caused or contributed to his or her condition; (2) medical evidence establishing that he has an
emotional or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
2

the identified compensable employment factors are causally related to his or her emotional
condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.4
When disability results from an emotional reaction to regular or specially assigned work duties or
a requirement imposed by the employment, the disability is deemed compensable.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.6 This includes matters
involving the training of an employee.7 Where, however, the evidence demonstrates that the
employing establishment either erred or acted abusively in discharging its administrative or
personnel responsibilities, such action will be considered a compensable employment factor.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 Rationalized medical opinion evidence is
medical evidence that includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and compensable employment factors.10
The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
compensable employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the accepted compensable factors of employment.
2

See R.B., Docket No. 19-0343 (issued February 14, 2020).

3

28 ECAB 125 (1976).

4

M.A., Docket No. 19-1017 (issued December 4, 2019); Robert W. Johns, 51 ECAB 137 (1999).

5

R.B., supra note 2; Pamela D. Casey, 57 ECAB 160 (2005); supra note 3.

6

D.T., Docket No. 19-1270 (issued February 4, 2020).

7

See supra note 2; L.R., Docket No. 1990 (issued January 27, 2015); James E. Norris, 52 ECAB 93 (2000).

8

M.A., supra note 4.

9

T.H., Docket No. 19-0599 (issued January 28, 2020).

10

K.C., Docket No. 18-0529 (issued January 21, 2020).

11

D.J., Docket No. 19-1301 (issued January 29, 2020).

3

OWCP accepted the following employment factors as compensable: that appellant spent
time in training at the academy with short breaks and a large workload, that he spent eight hours
with the instructors reading off of PowerPoint slides, and that his classroom was next to an elevator
that gave off an audible tone. While Dr. McManus indicated that appellant had situational anxiety,
the Board finds that his August 29, 2017opinion, the only medical evidence of record, does not
sufficiently establish a causal connection between the accepted compensable employment factors
and appellant’s diagnosed emotional condition. He did not identify any specific factors as the
cause of appellant’s diagnosed situational anxiety. Although Dr. McManus indicated that a special
program had caused stress, he did not explain, with rationale, how the accepted compensable
employment factors caused or aggravated appellant’s diagnosed situational anxiety. His report is,
therefore, insufficient to meet appellant’s burden of proof.12
As the evidence of record does not contain rationalized medical evidence establishing that
appellant’s emotional condition was caused or aggravated by the accepted compensable
employment factors, the Board finds that he has not met his burden of proof.
Appellant contends on appeal that the employing establishment’s training per se caused his
emotional condition. The Board, however, has long held that matters involving the training of an
employee are administrative functions and, absent error or abuse, are not compensable.13 There is
no evidence here that the employing establishment acted abusively in conducting appellant’s
training.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the accepted compensable factors of employment.

12

B.W., Docket No. 19-0718 (issued October 18, 2019); William P. George, 43 ECAB 1159 (1992).

13

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

